Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In claim 1, line 15 and claim 7, line 14, "when" should read - - in a case - -
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 2013/0271714) in view of Noma (US 2017/0163778) and Miura (JP2017223809A).
Regarding claim 1, Hirota teaches a laminated glass (Fig. 1-17C, [0058-0199]), comprising: 
a first glass plate (31 in Fig. 3B or 52 in Fig. 9B and 11B, [0083-0084, 0142]); 
a first interlayer (33 and/or 35 in Fig. 3B, or 31, 33 and/or 35 in Fig. 11B); 
a liquid crystal film (43 and 41 in Fig. 1A-1B and 9A-9B, [0059]); 
a second interlayer (14, 15 and/or 16 in Fig. 2B, or 11, 14, 15 and/or 16 in Fig. 10B); and 
a second glass plate (11 in Fig. 2B or 53 in Fig. 9B and 10B, [0069, 0143]), each being layered and disposed in this order (Fig. 1B-3B, and Fig. 9B-11B), 
wherein the liquid crystal film (43 and 41 in Fig. 1A-1B and 9A-9B, [0059]) includes a liquid crystal layer (43 in Fig. 1B and 9B, [0059]) and a sealing material (41 in Fig. 1B and 9B, [0059]) that is disposed to seal the liquid crystal layer (43 in Fig. 1B and 9B, [0059]) and surrounds a periphery of the liquid crystal layer (43 in Fig. 1B and 9B, [0059]), 
the first glass plate (31 in Fig. 3B or 52 in Fig. 9B and 11B, [0083-0084, 0142]) and the second glass plate (11 in Fig. 2B or 53 in Fig. 9B and 10B, [0069, 0143]) have an outer shape larger (Fig. 1A and Fig. 9A) than an outer shape (Fig. 1A and Fig. 9A) of the liquid crystal film (43 and 41 in Fig. 1B and 9B, [0059]), 
a spacer (42 in Fig. 1A-1B and 9A-9B, [0059]) is disposed in at least a part of a region (Fig. 1A-1B and 9A-9B) which is interposed between the first glass plate (31 in Fig. 3B or 52 in Fig. 9B and 11B, [0083-0084, 0142]) and the second glass plate  (11 in Fig. 2B or 53 in Fig. 9B and 10B, [0069, 0143]) and in which the liquid crystal film (43 and 41 in Fig. 1A-1B and 9A-9B, [0059]) is not disposed (Fig. 1A-1B and 9A-9B), 
an outer side of the sealing material (41 in Fig. 1B and 9B, [0059]) is surrounded by the spacer (42 in Fig. 1A-1B and 9A-9B, [0059]) in a plan view (Fig. 1A and 9A), and 
in a case an occupancy rate (Fig. 1A and 9A) is defined as a percentage of an area ratio of a region (Fig. 1A and 9A) in which the liquid crystal film (43 and 41 in Fig. 1A-1B and 9A-9B, [0059]) and the spacer (42 in Fig. 1A-1B and 9A-9B, [0059]) are disposed in a region sandwiched (Fig. 1A-1B and 9A-9B) by the first glass plate (31 in Fig. 3B or 52 in Fig. 9B and 11B, [0083-0084, 0142]) and the second glass plate (11 in Fig. 2B or 53 in Fig. 9B and 10B, [0069, 0143]), the occupancy rate is much more than 50% (Fig. 1A and 9A), and a gap (Fig. 1A-1B and 9A-9B) between the spacer (42 in Fig. 1A-1B and 9A-9B, [0059]) and the liquid crystal film (43 and 41 in Fig. 1A-1B and 9A-9B, [0059]).  
Hirota teaches that the laminated glass is a display panel (Fig. 1A-1B and 9A-9B), the area of the region in which the liquid crystal film (43 and 41 in Fig. 1A-1B and 9A-9B, [0059]) and the spacer (42 in Fig. 1A-1B and 9A-9B, [0059]) are disposed is more than a display area (20 in Fig. 1A and 9A, [[0061]) of the display panel (Fig. 1A-1B and 9A-9B), and an area of the region sandwiched (Fig. 1A-1B and 9A-9B) by the first glass plate  (31 in Fig. 3B or 52 in Fig. 9B and 11B, [0083-0084, 0142]) and the second glass plate (11 in Fig. 2B or 53 in Fig. 9B and 10B, [0069, 0143]) is equal to (Fig. 1A-1B and 9A-9B) an area (Fig. 1A-1B and 9A-9B) of the first glass plate (31 in Fig. 3B or 52 in Fig. 9B and 11B, [0083-0084, 0142]). Hirota does not teach that the occupancy rate is 91% or greater and the gap between the spacer and the liquid crystal film is 1 mm.
Noma teaches that a percentage of an area ratio of a display area (AA in Fig. 1-2, [0056]) in an area of a first glass plate (13 in Fig. 1-2, [0048]) is greater than 90% ([0056]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Noma for the system of Hirota such that in the system of Hirota, a percentage of the area ratio of the display area in the area of the first glass plate is greater than 90%, therefore, the occupancy rate is greater than 90%. It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of being 91% or greater overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try the occupancy rate is 91% or greater for the system of Hirota in view of Noma. The motivation is to ensure a broader display area and achieve a narrower bezel (Noma, [0009, 0006]).
Miura teaches that (Fig. 1 and 4-5, Page 5 of English translation of JP2017223809A) a gap (D in Fig. 5C) between the spacer (19B in Fig. 4-5) and the liquid crystal film (19A and 8 in Fig. 1 and 4-5) is 1 mm (Page 5, a gap D of at least 1 mm)
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Noma for the system of Hirota in view of Noma such that in the system of Hirota in view of Noma, the gap between the spacer and the liquid crystal film is 1 mm. The motivation is to reliably prevent intrusion of air into a liquid crystal layer (Miura, Abs, page 4, Paragraph 7).

Regarding claims 2-4, Hirota also teaches the following elements:
(Claim 2) the spacer (42 in Fig. 1A-1B and 9A-9B, [0059]) is disposed to surround (Fig. 1A-1B and 9A-9B) the entirety of an outer periphery (Fig. 1A-1B and 9A-9B) of the liquid crystal film (43 and 41 in Fig. 1A-1B and 9A-9B, [0059]).
(Claim 3) a height of the spacer (42 in Fig. 1A-1B and 9A-9B, [0059]) is equal (Fig. 1A-1B) to or higher than (Fig. 9A-9B) a height of the liquid crystal film (43 and 41 in Fig. 1A-1B and 9A-9B, [0059]).
(Claim 4) the spacer (42 in Fig. 1A-1B and 9A-9B, [0059]) is disposed adjacent to (Fig. 1A-1B and 9A-9B) the liquid crystal film (43 and 41 in Fig. 1A-1B and 9A-9B, [0059]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 2013/0271714) in view of Noma (US 2017/0163778), Miura (JP2017223809A) and Gajewski (US 5147485).
Regarding claim 7, Hirota teaches a method (Fig. 1-17C, [0058-0199]) for producing laminated glass by using a laminated body (Fig. 1-17C, [0058-0199]) in which a liquid crystal film (43 and 41 in Fig. 1A-1B and 9A-9B, [0059]) is interposed between a first glass plate (31 in Fig. 3B or 52 in Fig. 9B and 11B, [0083-0084, 0142]) and a second glass plate (11 in Fig. 2B or 53 in Fig. 9B and 10B, [0069, 0143]), 
the liquid crystal film (43 and 41 in Fig. 1A-1B and 9A-9B, [0059]) including a liquid crystal layer (43 in Fig. 1B and 9B, [0059]) and a sealing material (41 in Fig. 1B and 9B, [0059]) that is disposed to seal the liquid crystal layer (43 in Fig. 1B and 9B, [0059]) and surrounds a periphery of the liquid crystal layer (43 in Fig. 1B and 9B, [0059]), and 
the first glass plate (31 in Fig. 3B or 52 in Fig. 9B and 11B, [0083-0084, 0142]) and the second glass plate (11 in Fig. 2B or 53 in Fig. 9B and 10B, [0069, 0143]) having an outer shape (Fig. 1A-1B and 9A-9B) larger than (Fig. 1A-1B and 9A-9B) an outer shape (Fig. 1A-1B and 9A-9B) of the liquid crystal film (43 and 41 in Fig. 1A-1B and 9A-9B, [0059]), the method comprising: 
a spacer disposing process (Fig. 4 and 12, [0100-0102, 0159-0162]) of disposing a spacer (the inorganic sealant 42 in Fig. 1A-1B and 9A-9B, [0059]) in at least a part of a region which is interposed between the first glass plate (31 in Fig. 3B or 52 in Fig. 9B and 11B, [0083-0084, 0142]) and the second glass plate (11 in Fig. 2B or 53 in Fig. 9B and 10B, [0069, 0143]) and in which the liquid crystal film (43 and 41 in Fig. 1A-1B and 9A-9B, [0059]) is not disposed so as to surround an outer side of the sealing material (41 in Fig. 1B and 9B, [0059]) in a plan view (Fig. 1A and 9A); 
wherein the spacer (42 in Fig. 1A-1B and 9A-9B, [0059]) is disposed at a distance (Fig. 1A-1B and 9A-9B) from the liquid crystal film (43 and 41 in Fig. 1A-1B and 9A-9B, [0059]), and in a case an occupancy rate (Fig. 1A and 9A) is defined as a percentage of an area ratio of a region (Fig. 1A and 9A) in which the liquid crystal film (43 and 41 in Fig. 1A-1B and 9A-9B, [0059]) and the spacer (42 in Fig. 1A-1B and 9A-9B, [0059]) are disposed in a region sandwiched (Fig. 1A-1B and 9A-9B) by the first glass plate (31 in Fig. 3B or 52 in Fig. 9B and 11B, [0083-0084, 0142]) and the second glass plate (11 in Fig. 2B or 53 in Fig. 9B and 10B, [0069, 0143]), the occupancy rate is much more than 50% (Fig. 1A and 9A), and a gap (Fig. 1A-1B and 9A-9B) between the spacer (42 in Fig. 1A-1B and 9A-9B, [0059]) and the liquid crystal film (43 and 41 in Fig. 1A-1B and 9A-9B, [0059]).  
Hirota teaches that the laminated glass is a display panel (Fig. 1A-1B and 9A-9B), the area of the region in which the liquid crystal film (43 and 41 in Fig. 1A-1B and 9A-9B, [0059]) and the spacer (42 in Fig. 1A-1B and 9A-9B, [0059]) are disposed is more than a display area (20 in Fig. 1A and 9A, [[0061]) of the display panel (Fig. 1A-1B and 9A-9B), and an area of the region sandwiched (Fig. 1A-1B and 9A-9B) by the first glass plate  (31 in Fig. 3B or 52 in Fig. 9B and 11B, [0083-0084, 0142]) and the second glass plate (11 in Fig. 2B or 53 in Fig. 9B and 10B, [0069, 0143]) is equal to (Fig. 1A-1B and 9A-9B) an area (Fig. 1A-1B and 9A-9B) of the first glass plate (31 in Fig. 3B or 52 in Fig. 9B and 11B, [0083-0084, 0142]). Hirota does not teach that the occupancy rate is 91% or greater, the gap between the spacer and the liquid crystal film is 1 mm; and a pressurization process of pressurizing a plate surface of at least one of the first glass plate and the second glass plate in a state in which the spacer is disposed.
Noma teaches that a percentage of an area ratio of a display area (AA in Fig. 1-2, [0056]) in an area of a first glass plate (13 in Fig. 1-2, [0048]) is greater than 90% ([0056]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Noma for the system of Hirota such that in the system of Hirota, a percentage of the area ratio of the display area in the area of the first glass plate is greater than 90%, therefore, the occupancy rate is greater than 90%. It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of being 91% or greater overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try the occupancy rate is 91% or greater for the system of Hirota in view of Noma. The motivation is to ensure a broader display area and achieve a narrower bezel (Noma, [0009, 0006]).
Miura teaches that (Fig. 1 and 4-5, Page 5 of English translation of JP2017223809A) a gap (D in Fig. 5C) between the spacer (19B in Fig. 4-5) and the liquid crystal film (19A and 8 in Fig. 1 and 4-5) is 1 mm (Page 5, a gap D of at least 1 mm)
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Miura for the system of Hirota in view of Noma such that in the system of Hirota in view of Noma, the gap between the spacer and the liquid crystal film is 1 mm. The motivation is to reliably prevent intrusion of air into a liquid crystal layer (Miura, Abs, page 4, Paragraph 7).
Gajewski teaches that (Fig. 1-4, Abs, Col. 3-7) a pressurization process (Col. 3, Lines 50-63, Col. 6, Lines 44-64) of pressurizing a plate surface of at least one of the first glass plate and the second glass plate (Col. 3, Lines 50-63, Col. 6, Lines 44-64, since heat and pressure are applied for a period of time, for example by placing the laminate assembly in an autoclave, a plate surface of at least one of the first glass plate and the second glass plate is inherently pressured) in a state in which the spacer (18 in Fig. 2 and 4, Abs, Col. 5) is disposed.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Gajewski for the system of Hirota in view of Noma and Miura such that in the system of Hirota in view of Noma and Miura, a pressurization process of pressurizing a plate surface of at least one of the first glass plate and the second glass plate in a state in which the spacer is disposed. The motivation is to provide a laminate which exhibits both strength and high optical clarity (Gajewski, Col. 4, Lines 19-49).

Regarding claim 8, Hirota also teaches the following elements:
(Claim 8) a height of the spacer (42 in Fig. 1A-1B and 9A-9B, [0059]) is equal (Fig. 1A-1B) to or higher than (Fig. 9A-9B) a height of the liquid crystal film (43 and 41 in Fig. 1A-1B and 9A-9B, [0059]).

Claims 9-13 rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Noma and Miura as applied to claim 1 above, and further in view of Toda (US 6654083).
Regarding claims 9-13, Hirota teaches a light-shielding part (32 in Fig. 3A-3B and 11A-11B, [0085]) is provided. Hirota does not explicitly teach the following elements.
Toda teaches the following elements (Fig. 12, Col. 20-22):
(Claim 9) a light-shielding part  (510, 610, and/or 900 in Fig. 12, Col. 21) that shields light that reaches a sealing material (80 in Fig. 12) from the outside (Fig. 12) is provided along an outer periphery (Fig. 2 and Fig. 12, the light-shielding first partitioning periphery 510 defining the display area is formed on the third transparent substrate 500; and the light-shielding first partitioning periphery 610 defining the display area is formed on the third transparent substrate 600) of the laminated glass (Fig. 12, the transparent substrate 500 or 600 is formed of glass plate).
(Claim 10) a light-shielding part (510 in Fig. 12) is disposed from an end surface (Fig. 12) of laminated glass (Fig. 12, the transparent substrate 500 or 600 is formed of glass plate) up to a position on an inner side (Fig. 12) in comparison to a sealing material (80 in Fig. 12), and the light-shielding part (510 in Fig. 12) is disposed at a position between a liquid crystal film (400 LC and 300 in Fig. 12) and a first glass plate (500 in Fig. 12);
(Claim 11) a light-shielding part (510 and 610 in Fig. 12) is disposed from an end surface (Fig. 12) of laminated glass (Fig. 12, the transparent substrate 500 or 600 is formed of glass plate) up to a position on an inner side(Fig. 12) in comparison to a sealing material (80 in Fig. 12), and the light-shielding part (510 and 610 in Fig. 12) is disposed at both a position (Fig. 12) between a liquid crystal film (400 LC and 300 in Fig. 12) and a first glass plate (500 in Fig. 12), and a position (Fig. 12) between the liquid crystal film (400 LC and 300 in Fig. 12) and a second glass plate (600 in Fig. 12);
(Claim 12) a light-shielding part (the light-shielding case 900 in Fig. 12, Col. 21, Lines 48) is disposed to cover an end surface (Fig. 12) of laminated glass (Fig. 12, the transparent substrate 500 or 600 is formed of glass plate), and to sandwich laminated glass (Fig. 12) from the end surface (Fig. 12) up to a position on an inner side in comparison to a sealing material (Fig. 12, the top portions of 900 is extended from the end surface to a position on an inner side in comparison to 80);
(Claim 13) a light-shielding part (the light-shielding case 900, 510 and 610 in Fig. 12, Col. 21, Lines 48) is disposed to cover an end surface of laminated glass (Fig. 12, the transparent substrate 500 or 600 is formed of glass plate), and to sandwich laminated glass (Fig. 12) from the end surface up to a position on an outer side in comparison to a sealing material (Fig. 12, the bottom portions of 900 is extended from the end surface to a position on an outer side in comparison to 80), and the light-shielding part (the light-shielding case 900, 510 and 610 in Fig. 12, Col. 21, Lines 48) is disposed at both a position (the position of 510 in Fig. 12) between the liquid crystal film and the first glass plate (Fig. 12), and a position (the position of 610 in Fig. 12) between the liquid crystal film and the second glass plate (Fig. 12).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Toda for the system of Hirota in view of Noma and Miura such that in the system of Hirota in view of Noma and Miura, 
(Claim 9) a light-shielding part that shields light that reaches the sealing material from the outside is provided along an outer periphery of the laminated glass.
(Claim 10) the light-shielding part is disposed from an end surface of the laminated glass up to a position on an inner side in comparison to the sealing material, and the light-shielding part is disposed at a position between the liquid crystal film and the first glass plate;
(Claim 11) the light-shielding part is disposed from an end surface of the laminated glass up to a position on an inner side in comparison to the sealing material, and the light-shielding part is disposed at both a position between the liquid crystal film and the first glass plate, and a position between the liquid crystal film and the second glass plate;
(Claim 12) the light-shielding part is disposed to cover an end surface of the laminated glass, and to sandwich the laminated glass from the end surface up to a position on an inner side in comparison to the sealing material;
(Claim 13) the light-shielding part is disposed to cover an end surface of the laminated glass, and to sandwich the laminated glass from the end surface up to a position on an outer side in comparison to the sealing material, and the light-shielding part is disposed at both a position between the liquid crystal film and the first glass plate, and a position between the liquid crystal film and the second glass plate.
The motivation is that no corrosion or deterioration problems occur, mount/protect the laminated glass in a case, problems such as the display area being hidden behind the edge of the opening of the case, or the portion of the panel out of the display area being visible from the opening, can be avoided even when a case with a relatively poor dimensional accuracy is produced using an inexpensive material such as a plastic (Toda, Col. 21, Lines 35-40 and 47-60).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871